Citation Nr: 1210310	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  09-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death, to include as secondary to herbicide exposure, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Nancy Holliday-Fields, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Brother

ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1974.  He died in May 2000 and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Appellant and her brother testified at a hearing at the RO in March 2010 and at a Board hearing at the RO in St. Petersburg, Florida in November 2011.  These transcripts have been associated with the file.

Under 38 C.F.R. § 19.37 a supplemental statement of the case (SSOC) should be issued where relevant, non-duplicative evidence is received prior to the transfer of the claim to the Board.  The Veteran submitted evidence in July 2010, prior to the time the case was transferred to the Board, without a waiver.  In September 2010 the RO found that the evidence was duplicative of evidence already in the claims file.  As noted below, the Board has reopened the Appellant's claim and remanded for additional development.  As such, the issue of an additional SSOC is moot.  

The reopened claim of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.	An unappealed November 2001 rating decision denied the Appellant's claim of service connection for the cause of the Veteran's death.

2.	Evidence received since the November 2001 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.	The November 2001 rating decision which denied the Appellant's claim of service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).

2.	Evidence received since the November 2001 rating decision is new and material and the Appellant's claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issue of whether new and material evidence has been submitted, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

The Appellant contends that the Veteran's death was related to his herbicide exposure in-service.  She testified at the November 2011 Board hearing that the Veteran suffered from lung cancer which ultimately caused his death.  


Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Service connection may be presumed for malignant tumors, if it is shown that the Veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and this condition manifested to a degree of 10 percent within one year from the date of discharge with no evidence of record establishing otherwise. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309(a) (2010). 

The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acne form disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  Id. The Board notes that there was a regulatory change with regard to presumptive diseases for certain Vietnam veterans.  Specifically, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  

In this regard, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to an herbicide agent (including Agent Orange) unless there is evidence to establish that the Veteran was not exposed to an herbicide agent during that service. 38 U.S.C.A. § 1116(f). 
In order to establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death. See 38 U.S.C.A. § 1310  (West 2002); 38 C.F.R. § 3.312  (2011). The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports. See 38 C.F.R. § 3.312(a)  (2011). 

In general, VA rating decisions or Board decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 20.1100 , 20.1103 (2011). Pursuant to 38 U.S.C.A. § 5108 , a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Appellant's initial claim of entitlement to service connection for the cause of the Veteran's death in November 2001.  The RO considered the Veteran's service treatment records and VA treatment records in making this decision.  The Appellant was notified of this decision and did not appeal it.  Thus it is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103.

The previous rating decision determined the Veteran's death was not related to service or a service-connected disability, specifically indicating that seminoma of the left testicle and bone metastases (of unknown origin) were not related to service.   See November 2001 rating decision.  Further, it was noted that the Veteran's service-connected disabilities to include residual lacerations of the hands did not cause or contribute to death. 

The evidence received since the November 2001 rating decision includes VA treatment records and testimony by the Appellant.  Significantly, a November 2002 VA treatment record indicated that the Veteran had lymph node tumors at the time of his death.  The Appellant also testified the Veteran suffered from lung cancer which ultimately caused his death.  See November 2011 hearing transcript.

The Board concludes the November 2002 VA treatment record and Appellant's testimony are new and material evidence to reopen the claim.  They were not previously of record at the time of the November 2001 rating decision.  They are not cumulative of prior records because they provide evidence that the Veteran may have suffered from lung cancer or cancer of the lymph nodes, which ultimately caused his death.  (Respiratory cancer and certain types of lymphoma  are  conditions recognized as related to herbicide exposure.)  In sum, the VA treatment record and November 2011 testimony are presumed credible, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim. 

ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for the cause of the Veteran's death is reopened; to this extent only, the appeal is granted.


REMAND

At her November 2011 Board hearing the Appellant testified that the Veteran suffered from lung cancer before he died and she believes his lung cancer was the primary source of his cancer and ultimately lead to his death.  She also testified that the Veteran served in Vietnam and was exposed to Agent Orange, which she believes caused his cancer.

The Board notes that on the Veteran's May 2000 death certificate the cause of death is listed as multiple bone metastases and carcinoma of unknown primary site.  A September 2001 private opinion stated that the Veteran's cancer was never biopsied, but that it was his opinion the Veteran suffered from some form of gastrointestinal malignancy or carcinoma of unknown origin.  He also indicated he would be glad to discuss the Veteran's cancer further if needed.  

The Board observes that that a November 2002 VA treatment record noted the Veteran had tumors involving his bones, brain, and lymph nodes.

A presumptive cancer that develops as a result of a metastasizing non-presumptive cancer may not be service- connected under 1116(a).  See 38 U.S.C.A. § 1113(a) (West 2002); Darby v. Brown, 10 Vet. App. 243 (1997) (the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site); see also VAOPGCPREC 18-97 (presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(c) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure.)

In light of the positive medical evidence discussed above, a VA medical opinion should be obtained to determine what the Veteran's primary source of cancer was.  Again it is argued that the Veteran's exposure to Agent Orange while in-service caused cancer, which ultimately lead to his death.  

Accordingly, the case is REMANDED for the following action:

1.	Verify the Veteran's periods of service in Vietnam.  

2.	Contact the Appellant and inform her that she can contact the September 2001 physician to obtain an opinion as to what the primary site of the Veteran's cancer was.  If this opinion is obtained, it should be forwarded to the AOJ as soon as possible. 

3.	After a reasonable amount of time has passed since completing #2, request that a VA physician offer an opinion regarding the Veteran's cause of death.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  In particular, the death certificate should be reviewed as such reflects the Veteran's immediate and underlying causes of death.  The examiner should offer an opinion as to what was the primary site of the Veteran's cancer, to specifically include lung cancer or cancer of the lymph nodes. 

	It would be helpful if the examiner would use the following language, as needed: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

	The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

	The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the Appellant and her representative should be furnished with a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


